SULLIVAN, J.
Epitomized Opinion
The Co-operative Machinery Company brought an action of foreclosure to foreclose its equity in a chattel, asserting that it had an equitable lien therein, and did not sue for judgment on the notes given at the time of the execution of the conditional contract. The contract in question was a conditional conract for the purchase of chattels wherein 8570 GC. was waived. The Court of Common Pleas held that the action would not lie, whereupon the plaintiff prosecuted an appeal to the Court of Appeals. In decreeing for the plaintiff, the Court of Appeals held:
»1. GC. 8570 in no way applies to any lawful pro-lure for the recovery of rights under a conditional sales contract, excepting such procedure as relates to the re-taking or re-possession of chattels sold under a contract, for the words of the statute narrow its legal effect to that definite status.